



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. McSweeney, 2020 ONCA 2

DATE: 20200107

DOCKET: C64881

Strathy C.J.O., Doherty and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Peter James McSweeney

Appellant

Mark C. Halfyard, for the appellant

Sarah Shaikh, for the respondent

Heard: October 4, 2019

On appeal from the conviction entered by Justice Mary
    Teresa E. Devlin of the Ontario Court of Justice, on October 27, 2017.

Strathy C.J.O.:

[1]

The appellant appeals his convictions for possession of child
    pornography and distribution of child pornography, contrary to ss. 163.1(4) and
    163.1(3) of the
Criminal Code
, R.S.C. 1985, c. C-46.

[2]

His trial was conducted exclusively as a
Charter
application.
    He alleged that his rights under ss. 7 and 10(b) of the
Charter
were
    infringed with respect to statements he made to police before and after his
    arrest and that the statements should be excluded pursuant to s. 24(2). After
    the trial judge found those statements to be admissible, the defence conceded
    that the Crown could prove the charges based on his admissions and the court
    was invited to make a finding of guilt.

[3]

The appellant submits that the trial judge erred in finding that he was
    not detained when he made his first statement and in refusing to exclude both
    statements pursuant to s. 24(2).

[4]

For the reasons that follow, I would allow the appeal.

I.

BACKGROUND

A.

The search

[5]

As the circumstances of the appellants statements are central to the
    analysis of whether his
Charter
rights were breached, they require
    careful examination.

[6]

In May 2016, Detective Constable Lockwood of the Internet Child
    Exploitation Unit (ICE) of Durham Regional Police received a report that
    certain images, identified as child pornography, had been uploaded to the social
    networking site, Tumblr. Further investigation determined that the uploads
    originated from an internet account registered to a subscriber at an address in
    Whitby, Ontario. The appellants wife was the subscriber. The address was
    occupied by the appellant, his wife, and their two teenage children.

[7]

Police officers prepared a search warrant for the address to seize electronic
    storage devices, computers, and other devices capable of accessing the
    internet. The warrant was executed at approximately 6:03 a.m. on June 15, 2016.
    Nine police officers entered the house, including two from the Sexual Assault
    Unit; an Identification Officer; two officers from the E-Crimes Unit; three
    from the ICE Unit; and a patrol officer. Some of the officers were in police
    uniform and others wore vests identifying them as police.

[8]

The appellants wife admitted the officers in to the home after they
    knocked on the door. The appellant was upstairs in the shower and the children
    were still in bed. The appellant came downstairs shortly after police arrived.
    D.C. Lockwood showed him the warrant and let him read it. He then asked the
    appellant whether he knew why police were at his house. The appellant denied
    knowing anything about child pornography.

[9]

As the appellant continued to read through the warrant, D.C. Lockwood
    asked him whether he could direct him to a computer in the house that might
    have child pornography on it. The appellant replied, Im not saying anything
    until I get my thoughts together.

[10]

D.C. Lockwood acknowledged that he did not address questions of this nature
    to the appellants wife. He admitted that he did not have a good answer for
    why he did not.

[11]

In response to defence counsels suggestions that both questions were
    designed to have the appellant incriminate himself, D.C. Lockwood acknowledged:
    They can be very incriminating, yes.

[12]

Within about 10 minutes of the police arriving, the family had been
    gathered in the living room. The operational plan for the search was to secure
    the scene to ensure that electronic equipment was no longer transmitting, and to
    make areas containing electronics off-limits to the family. Until that was
    done, the occupants would not be free to move about the home for fear that they
    would potentially interfere with the search or destroy evidence. D.C. Lockwood
    explained to the family what would be taking place during the search. They were
    told that they were not permitted to use their electronic devices, including
    cell phones. A police officer was stationed in the living room while this discussion
    took place and she remained there with the family throughout the search. The
    appellants wife wrote down the officers names and badge numbers. She asked
    whether she could go to the kitchen to use the land line to make a call and D.C.
    Lockwood told her that she could.

[13]

At approximately 6:29 a.m., D.C. Lockwood asked the appellants wife to
    come to the front porch of the home to give an audio statement. She agreed to
    do so. The officer testified that the purpose of the interview was to determine
    who had access to the computers in the home, but he acknowledged that most of
    the discussion was taken up with questions from the appellants wife. He
    described the interview as light-hearted and acknowledged in
    cross-examination that the appellants wife was never a suspect. At some
    point during the interview, the appellants wife asked whether she could get
    the children ready for school and the officer permitted her to tell the
    children to do so. The appellant remained in the living room while his wife was
    questioned on the porch. The interview lasted approximately 20 minutes.

[14]

At about 6:53 a.m., D.C. Lockwood asked the appellant to come to the
    porch to give a recorded statement. The officer acknowledged that he had not
    cautioned the appellant up to that point. Nor did he caution the appellant
    before he took the statement or inform him of his right to counsel. He admitted
    that his failure to do so was a mistake, because he considered the appellant a
    suspect.

B.

The first statement

[15]

After D.C. Lockwood explained the background leading up to the issuance
    of the warrant, and that experts would be examining the family computers for
    images of child pornography, the interview continued:

Lockwood: So, you know, I talked with [the appellants wife]
    and we kinda debated back-and-forth who could be responsible for this.

The Appellant: Ok.

Lockwood: Is there anything youd like to talk about?

The Appellant: Im not sure what to say, at this point.

Lockwood:
Well, Peter, I want to be, Ill
    be honest, I think it was you, man
.

The Appellant: Ok.

Lockwood: Because it wasnt your kids.

The Appellant: True.

Lockwood: Ok, kids can stumble into

The Appellant: [Inaudible]

The Appellant: So, I dont want to, uh,
I
    dont want to say anything until I talk to people that could either help me, or
    not help me
.

Lockwood:
Youre talking about a lawyer
.

The Appellant: Sure. Um, but then youre going to say, well,
    youre not under arrest anyways, so [inaudible]

Lockwood: Everything you have to say is voluntary. Im not here
    to make you talk about anything you dont want to talk about, ok?

The Appellant: Um, so whats the easiest course of action?

Lockwood: I not [sic], I cant even tell you what the easiest
    course of action is. I am here to give you a chance to tell me everything I should
    know.

The Appellant: Yeah, ok.

Lockwood: Um, anything you feel I should take into account, and
    you,
if you think theres someone in the house I should
    be questioning, I want you to tell me
.

The Appellant: No.

Lockwood: Ok?

The Appellant: I think were, I think were, uh, were,
we both know  that  its  myself
.

Lockwood. Ok, so what I want to do.

The Appellant: [Inaudible] you know.

Lockwood: So what I want to do is this, ok? I appreciate that
    honesty.

The Appellant: Right.

Lockwood: Ok?
I dont want you to say
    anything else to incriminate yourself
.

[Emphasis added.]

[16]

Moments later, the officer said, I do appreciate your honesty because I
    dont want to drag your kids into this.

[17]

After the interview, the appellant was arrested, cautioned, informed of
    his right to counsel, and taken to the police station.

C.

The second statement

[18]

After being processed at the station, the appellant was taken to an
    interview room at approximately 10:11 a.m. He indicated that he wished to speak
    to duty counsel and arrangements were made for him to do so.

[19]

After the appellant had spoken to duty counsel, the recorded interview
    continued at approximately 11:10 a.m. At the outset of the interview, D.C.
    Lockwood gave a secondary caution, followed by an awkward and inaccurate attempt
    to explain it:

Lockwood:  [G]otta [inaudible] you now because, I havent been
    with you the whole time. If you spoke to a police officer or anyone with
    authority or any special persons spoken to you in connection with this case, I
    want it clearly understood that I do not want it to influence you in making any
    statements, do you understand that?

The Appellant: Mm-hm. [Head nod, Yes].

Lockwood: So that means what another police officer told you,
    you better talk to Jeff Lockwood, uuh, theyre wrong, theyre not supposed to
    do that. Ok. Everything we say is voluntary, umm, sometimes we come in here and
    we have long chats, sometimes we come in here and just questions about where do
    we go from here and either way Im fine with that, umm, I dont play mind games
    and I dont trick anybody, Ive been around too long to do that now, and Im
    just tired, ok?

[20]

Throughout most of the interview, the appellant maintained that he
    wished to remain silent. However, at one point in the interview, D.C. Lockwood
    asked the appellant whether there was any chance that anybody else in the
    house is involved, to which the appellant replied, [a]bsolutely not.

II.

REASONS ON
CHARTER
APPLICATION

[21]

The trial judge found that both statements were admissible. She found
    that the appellant was not detained during the search of his home. Her reasons
    on the issue of detention were contained almost exclusively in para. 8 of her
    reasons:

In the case before me, there is no evidence that Mr. McSweeney
    was physically restrained.
There was also no evidence of
    psychological detention
. Not only was Mr. McSweeney free to come and go
    during the search, he was present when his wife asked to use the landline
    telephone and get the children ready for school and these requests were
    granted. In reaching the conclusion that Mr. McSweeney was not detained I have
    rejected the submission that because an officer remained in the living room
    with the family, Mr. McSweeney felt he was under police guard and not free to
    leave.
There was no evidence to support this submission
.
    Also, Mr. McSweeney never asked to leave the living room even though he saw his
    wife and children leave and go about their daily business. [Emphasis added.]

[22]

The trial judge observed that while D.C. Lockwood admitted that he
    should have cautioned the appellant before interviewing him on the porch, he
    was not legally obliged to do so, and the existence of a caution was only one
    of the factors to be considered in determining whether the statement was
    voluntary. Moreover, despite the absence of a caution, the appellant appeared
    to be well-aware of his right to remain silent.

[23]

The defence submitted that when the appellant made the comment about
    talking to people that could either help me, or not help me and D.C. Lockwood
    confirmed that he was referring to a lawyer, the officer was under a duty to
    inform him of his right to counsel and to facilitate his request. The trial
    judge rejected this submission, finding that (1) the appellant was not detained
    when he made the comment; (2) he did not actually ask to speak to a lawyer, but
    simply confirmed his wish to remain silent until he spoke to one; and (3) he did
    not further pursue the issue.

[24]

The trial judge thus found that the appellants 10(b) rights were not
    engaged, that the police did not improperly elicit his confession during the
    statement on the porch, and that the statement was both
Charter
compliant and admissible.

[25]

The trial judge also found that since the first statement was
Charter
-compliant
    and voluntary, there was no basis to find that it tainted the second
    statement.

III.

ISSUES

[26]

This appeal raises four issues:

·

First, whether the appellant was detained at the time of his
    first statement, thereby triggering his s. 10(b) right to be informed of his
    right to retain and instruct counsel without delay;

·

Second, whether the appellants second statement was obtained in
    a manner that infringed a s. 10(b) right;

·

Third, if either or both statements were obtained in a manner
    that infringed the appellants
Charter
rights, whether they should be
    excluded pursuant to s. 24(2); and

·

Fourth, if the s. 10(b) issue were decided in favour of the
    Crown, whether the appellants first statement should nevertheless have been
    excluded as being involuntary and infringing s. 7.

IV.

ANALYSIS

A.

Was the appellant
    detained at the time of the first statement?

(1)

Section 10(b)

[27]

Section 10(b) of the
Charter
provides that:

Everyone has the right on arrest or detention:



(b) to retain and instruct counsel without delay and
    to be informed of that right.

[28]

The s. 10(b) right attaches immediately on detention, subject to
    concerns for officer safety. It creates the right to retain and instruct
    counsel without delay and the right to be informed of that right, in order to
    effectively exercise it. A detained person who chooses to exercise their right
    must be given a reasonable opportunity to do so, and police must refrain from
    eliciting incriminating evidence from the detained person until he or she has
    had a reasonable opportunity to consult with counsel: see
R. v. McGuffie
,
    2016 ONCA 365, 131 O.R. (3d) 643, at para. 41;
R. v. Suberu
, 2009 SCC
    33, [2009] 2 S.C.R. 460, at paras. 38, 42;
R. v. Taylor
, 2014 SCC 50,
    [2014] 2 S.C.R. 495, at paras. 20-26.

[29]

In
Suberu
, at para. 40, the court explained:

[T]he purpose of s. 10(b) is to ensure that individuals know of
    their right to counsel, and have access to it, in situations where they suffer
    a significant deprivation of liberty due to state coercion, which leaves them
    vulnerable to the exercise of state power and in a position of legal jeopardy.
    Specifically, the right to counsel is meant to assist detainees regain their
    liberty, and guard against the risk of involuntary self-incrimination.

[30]

An individuals s. 10(b) right is thus intimately connected to their
    control over their own person. While an individual confronted by the authority
    of the state ordinarily has the option to simply walk away, this choice can be
    removed by physical or psychological compulsion, resulting in detention. Once
    detained, however, the individuals choice whether to speak to the authorities
    remains, and is protected by the s. 10 informational requirements and the s. 7
    right to silence:
R. v. Grant
, 2009 SCC 32, [2009] 2 S.C.R. 353, at
    paras. 19-23.

[31]

The Supreme Court of Canada expanded on this interaction between ss. 7,
    9, and 10 of the
Charter
, at para. 22 of
Grant
:

Detention also identifies the point at which rights
    subsidiary to detention, such as the right to counsel, are triggered. These
    rights are engaged by the vulnerable position of the person who has been taken
    into the effective control of the state authorities. They are principally
    concerned with addressing the imbalance of power between the state and the
    person under its control. More specifically, they are designed to ensure that
    the person whose liberty has been curtailed retains an informed and effective
choice
whether to speak to state authorities, consistent with the overarching
    principle against self-incrimination. They also ensure that the person who is
    under the control of the state be afforded the opportunity to seek legal advice
    in order to assist in regaining his or her liberty. [Emphasis in original.]

[32]

The key task, therefore, in determining whether an individuals s. 10(b)
    rights have been triggered, is to identify whether a detention has occurred.

[33]

Detention can by physical or psychological. Psychological detention
    occurs where a person has a legal obligation to comply with a police direction,
    or where the police conduct would cause a reasonable person to conclude that
    he or she was not free to go and had to comply with the police direction or demand:
Grant
, at paras. 30-31. In determining whether someone has been
    psychologically detained, the inquiry is an
objective
one, having regard to how a reasonable person would perceive the state conduct
    in the circumstances. An objective inquiry recognizes the need for police
    themselves to appreciate when detention occurs, so they can fulfill their
Charter
obligations to detained persons:
Grant
, at paras. 31-32;
Suberu
,
    at para. 22.

[34]

The Supreme Court provided a helpful summary of the analysis of
    detention, at para. 44 of
Grant
:

In summary, we conclude as follows:

1. Detention under ss. 9 and 10 of the
Charter
refers
    to a suspension of the individuals liberty interest by a significant physical
    or psychological restraint. Psychological detention is established either where
    the individual has a legal obligation to comply with the restrictive request or
    demand, or a reasonable person would conclude by reason of the state conduct
    that he or she had no choice but to comply.

2. In cases where there is no physical restraint or legal
    obligation, it may not be clear whether a person has been detained. To
    determine whether the reasonable person in the individuals circumstances would
    conclude that he or she had been deprived by the state of the liberty of
    choice, the court may consider,
inter alia
, the following factors:

(a) The circumstances giving rise to the encounter as they
    would reasonably be perceived by the individual: whether the police were
    providing general assistance; maintaining general order; making general
    inquiries regarding a particular occurrence; or, singling out the individual
    for focussed investigation.

(b) The nature of the police conduct, including the language
    used; the use of physical contact; the place where the interaction occurred;
    the presence of others; and the duration of the encounter.

(c) The particular characteristics or circumstances of the
    individual where relevant, including age; physical stature; minority status;
    level of sophistication.

[35]

I accept the appellants submission that the trial judge erred in
    failing to apply the objective test mandated by
Grant
and
Suberu
,
    namely whether a reasonable person in the appellants circumstances would
    conclude by reason of the state conduct that he or she had no choice but to
    comply. While the trial judge referred to
Grant
and
Suberu
,
    her analysis reflects the error this court identified in
R. v. Wong
,
    2015 ONCA 657, 127 O.R. (3d) 321: she treated the exercise largely as a
    subjective inquiry, asking whether there was evidence of the appellants state
    of mind. This was an error of law and this court is therefore required to apply
    the correct analysis.

(2)

Detention in the context of
    the execution of a search warrant in a home

[36]

This case was argued, in this court and in the court below, as one in
    which the appellant was detained, not as a result of a legal obligation to
    comply with a state request or demand, but as a case where a reasonable person
    would conclude that they had to comply. The
Grant
factors must
    therefore be applied.

[37]

Before doing so, however, it is necessary to consider the fact that the
    encounter occurred in the exercise of the states authority through the lawful
    execution of a search warrant.

[38]

There is no question that during the execution of a search warrant
    police are entitled to segregate the occupants of the premises to ensure
    officer safety, to prevent the loss or destruction of evidence, and to maintain
    the integrity of the search. They may give appropriate directions to that end: see
R. v. Connor
(2009), 202 C.R.R. (2d) 43 (Ont. S.C.), at para. 82;
Ahmed
    et al. v. McCaskill et al.
, 2015 MBQB 68, 317 Man. R. (2d) 42, at para.
    70;
Water v. Toronto (Police Services Board)
, 2016 ONSC 7824.

[39]

However, there are limits to these powers. I accept as accurate the
    observation in
R. v Owen
, 2017 ONCJ 731, 397 C.R.R. (2d) 63, at para.
    33:

However, once the police have cleared the house and ensured
    that they have accounted for all the occupants, they must have a basis for any
    continued detention of any occupant(s). They are not permitted to simply keep
    the occupants in a room, incommunicado, while they go about their search of the
    house. Once police have ensured their safety, they are not justified in holding
    the occupants in a room unless the occupants are being arrested or otherwise be[ing]
    lawfully detained. Provided the occupants are not interfering with the search,
    they are permitted to stay in and move about the residence; or, they may leave.

[40]

Owen
itself bears some similarity to this case.

[41]

Police arrived at the accuseds home just after 7:00 am. They knocked on
    the door and were greeted by his father. The police informed the father that
    they had a search warrant regarding child pornography and asked him to move
    into the living room. The accused was upstairs in his bedroom. The police brought
    him down to the living room. The accused and his father were seated in the
    living room for several minutes. An officer stayed with them. The police then
    called the accused into the kitchen for questioning. During the interview, the
    accused made several inculpatory statements and was arrested shortly afterward:
    at paras. 1-2, 5-8.

[42]

The accused argued that he was psychologically detained when he was
    escorted from his room and sequestered in the living room with his father and
    then directed to go into the kitchen to speak to an officer: at paras. 30-31.
    The trial judge agreed, holding that the accused was subject to a
    psychological detention from the time the police escorted him downstairs and
    had him sit in the living room: at para. 32. The judge held that any
    reasonable person in the circumstances of the accused would conclude that they
    were detained: at para. 35. Further, even if there was no detention while the
    accused was placed in the living room, there was a detention when he was asked
    to speak with an officer in the kitchen: at para. 36.

[43]

Other cases have followed a similar approach:
R. v. Munkoh
,
    2010 ONSC 2253, 210 C.R.R. (2d) 87;
Water; R. v. S.L.
, 2019 ONCJ 101.

[44]

However, where police have acted solely to ensure the integrity of the
    search, where the interference with liberty was modest, and where any
    questioning was not focused on the persons involvement in a crime, courts have
    found no detention:
Munkoh
, at paras. 31-40;
Water
, at paras.
    72-83;
R. v. S.L.
, at paras. 72-84.

(3)

Application to this case

[45]

The first consideration under the
Grant
test is the
    circumstances giving rise to the encounter. As outlined above, in the context
    of the execution of the search warrant, a key consideration is whether the
    police were acting solely to ensure the integrity of the search, or whether
    they were engaged in a focused investigation. In this case, the appellant was
    clearly singled out for focused investigation. From the very outset of the
    encounter, D.C. Lockwood posed questions that were accusatory and invited
    self-incrimination. In substance, his questions amounted to: Do you know why
    we are here? and can you tell us the location of computers in this house with
    child pornography on them? Those questions would cause a reasonable person in
    the position of the appellant to conclude that they were a suspect, perhaps the
    prime suspect, in a police investigation into child pornography in their own
    home. As was the case in
Owen
, the police were not merely executing
    the search warrant, they were targeting and questioning a suspect.

[46]

The segregation of the family in one area of the home, without the use
    of phones and electronic devices, is also a circumstance to be taken into
    account. While the police were justified in clearing the house to ensure the
    integrity of the search, the prolonged sequestering of the family in the living
    room was unnecessary for that purpose. There was no suggestion that they
    attempted to interfere with the search or were anything other than co-operative.
    The fact that the appellants wife found it necessary to ask for permission to
    use the land line in the kitchen, speaks to a perception that she was not free
    to do so without permission. The same is true of her request to allow her children
    to get ready for school.

[47]

While his wife was being interviewed outside on the porch, the appellant
    was left sitting in the living room with his children, with a police officer
    continuing to stand guard over them. His isolation and separation from his wife
    (whom the police had treated more deferentially than he) would add to the
    perception of a reasonable person that an investigation was taking place and
    that they were a suspect.

[48]

D.C. Lockwood then asked the appellant to come out on the porch to speak
    to him and give a recorded statement. This would enhance the perception of a
    reasonable person, in the circumstances, that they were the focus of the
    investigation.

[49]

The second factor under
Grant
is the nature of the police
    conduct, including the language used, the use of physical contact, the place
    where the interaction occurred, the presence of others, and the duration of the
    encounter.

[50]

Physical contact does not feature in the detention analysis in this
    case. However, as already identified, the language used by D.C. Lockwood after
    police entered the house was targeted and accusatory.

[51]

It is noteworthy that the warrant was executed at 6:03 a.m. when most
    people are just waking up and when working people with children are getting
    ready for their busy day. This element takes on particular flavour when one considers
    the presence of some nine police officers executing the warrant in what appears
    to have been a typical, middle-class home. This would cause a reasonable person
    to feel the weight of the state in their home, the most private of places.

[52]

The encounter itself, up to the time when the appellant was invited to
    give a statement on the porch, lasted approximately 40 minutes. It is not clear
    when the police had secured the areas they needed to secure, but there is no
    evidence of why it was necessary for the appellant to remain in the living room
    for that length of time. Nor is there evidence as to why police did not tell
    the appellant that he could leave or get ready for work, if he wished to do so.

[53]

The final
Grant
factor to be considered is the particular
    characteristics of the individual where relevant, including age, physical
    stature, minority status, and level of sophistication.

[54]

There are no characteristics of the appellant that are particularly
    germane to this inquiry. The appellant appears to have been a mature, educated,
    and articulate adult with some appreciation of his rights in the face of the
    officers inquiries.

(4)

Conclusion on detention and
    s. 10(b)

[55]

I conclude that the appellant was detained, at the very latest, at
    approximately 6:53 a.m. when D.C. Lockwood asked him to come to the porch to
    give a statement. Given all that had taken place during the preceding 50
    minutes, including the focused and accusatory statements made to the appellant,
    the lengthy period of sequestration, under guard, and the officers request to
    come to another area of the home to make a recorded statement, a reasonable
    person in the appellants situation would conclude that they were obliged to
    comply. At no time before his arrest was the appellant informed of his right to
    counsel, even though D.C. Lockwood knew that he was required to do so. The
    appellants s. 10(b) right was infringed.

[56]

I now turn to the question of whether the appellants second statement should
    also be excluded as a result of having been tainted by the
Charter
breach in relation to the first.

B.

Was the appellants second
    statement, made after he had spoken to counsel and been cautioned, obtained in a
    manner that infringed a
Charter
right?

[58] In determining whether a statement should be
    excluded under s. 24(2), a court must answer two questions. The first, referred
    to by Doherty J.A. in
R. v. Plaha
(2004), 188 C.C.C. (3d) 289 (Ont.
    C.A.), as a threshold requirement, asks whether the statement was obtained
    in a manner that infringed or denied a
Charter
right. Where this
    threshold requirement has been met, the court proceeds to the second question,
    the evaluative component, which asks whether the admission of the statement
    as evidence would bring the administration of justice into disrepute:
Plaha
,
    at para. 44.

[57]

As explained by the Supreme Court in
R. v. Wittwer
, 2008 SCC
    33, [2008] 2 S.C.R. 235, at paras. 19-21, in order to determine whether a
    subsequent statement by an accused was obtained in a manner that infringed a
Charter
right, a court must assess whether the impugned statement is part of the same
    transaction or course of conduct as the earlier breach:

In considering whether a statement is tainted by an earlier
Charter
breach, the courts have adopted a purposive and generous approach. It is
    unnecessary to establish a strict causal relationship between the breach and
    the subsequent statement. The statement will be tainted if the breach and the
    impugned statement can be said to be part of the same transaction or course of
    conduct: [
R. v. Strachan
, [1988] 2 S.C.R. 980, at p. 1005]. The
    required connection between the breach and the subsequent statement may be
    temporal, contextual, causal or a combination of the three:
R. v. Plaha
(2004), 189 O.A.C. 376, at para. 45. A connection that is merely remote or
    tenuous will not suffice:
R. v. Goldhart
, [1996] 2 S.C.R. 463, at
    para. 40;
Plaha
, at para. 45.

[58]

In undertaking this analysis, the court must be alive to whether the
    police were able to sever the connection and establish a fresh start:
Wittwer
,
    at paras. 2-3;
R. v. Manchulenko
, 2013 ONCA 543, 116 O.R. (3d) 721, at
    para. 68; and
R. v. Hamilton
, 2017 ONCA 179, 347 C.C.C. (3d) 19, at
    para. 54.

[59]

The trial judge in this case did not apply this analysis, as she found
    there was no
Charter
breach in relation to the first statement. She
    also found that the two statements were unconnected to each other, as the
    second statement was made after a fresh start as described in
Manchulenko
.
    She accordingly held that the second statement was voluntary.

[60]

Having found a
Charter
breach in relation to the first
    statement, I would also find that there was a temporal, contextual, and causal
    nexus between the first and the second statements.

[61]

The statements were relatively close in time to each other. About four
    hours elapsed between the end of the first statement in the appellants home
    and the beginning of the second statement at the police station. In the
    meantime, the appellant went through what must have been a head-spinning and
    stressful process of arrest, transportation to the police station, parading and
    processing at the station, waiting, and consulting with duty counsel. In the
    context of this case, the passage of time was not sufficient to sever the link
    between the two statements.

[62]

The statements were also linked contextually. At the end of the first
    statement, D.C. Lockwood told the appellant that the questioning would continue
    at the station: [W]hen I come back to the station, Id like to sit down and
    chat with you, but that, talk to your lawyer first, ok? While the appellant
    did speak to counsel, D.C. Lockwood was the only person present at the second
    interview. The officers presence served to connect the two statements.

[63]

This connection was confirmed by the officers own words. At the
    beginning of the recorded statement at the second interview, D.C. Lockwood
    stated, in the appellants presence: Detective Constable Lockwood interviewing
    Peter McSweeney,
a continuation of an earlier statement
which was cut short because the accused wished to talk to duty counsel (emphasis
    added).

[64]

The statements were also contextually linked by virtue of the officer's
    conduct. During the second interview, D.C. Lockwood continued to employ the
    same investigative techniques he had used in the first interview. One technique
    was to gain the appellants trust by being considerate of his well-being. For
    example, after taking the first statement, the officer told the appellant that
    he would not arrest him in front of his children, suggested he put on warm
    clothing because the cells were cold, and made sure he had his blood pressure
    pills with him: I like to be prepared for the worst and hope for the best, he
    said to the appellant. He re-assured the appellant by telling him that there
    were a lot of reasons why people view child pornography and that it did not
    make them pedophiles.

[65]

This concern for the appellant continued at the police station, where D.C.
    Lockwood asked whether he had been treated well and whether he had any
    injuries: None from the handcuffs or anything? You were cuffed up front so
    its a lot more comfortable than sitting on those things trust me. He also
    asked whether anyone had called the appellants workplace to let them know that
    he would not be in. The appellant said he had not called and D.C. Lockwood
    said, Ok well just let that sit for a while then. Cause Im, Im not gonna
    phone them and get them suspicious. Uhh, not saying they wont find out, it
    just, it wont be from me.

[66]

While the officers solicitousness may have been genuine, and while he
    may have had legitimate reasons to ask about whether the appellant had received
    injuries at the jail, the officers statements had the effect of
    re-establishing the friendly and accommodating atmosphere he had created after
    obtaining the first statement.

[67]

There was, however, another more calculated aspect of the questioning
    that was common to both statements. In both interviews, the officer used the
    implicit threat that if the appellant was not forthright, he would have to
    interview his children.

[68]

During the first statement, a few moments before the appellant blurted
    out, we both know that its myself, the officer said, Ill be honest. I
    think it was you, man.  because it wasnt your kids. The appellant replied, [t]rue.
    Moments later, the officer said Ok, I do appreciate your honesty because I
    dont want to drag your kids into this.

[69]

The clear inference was, If you dont cooperate with me, I am going to
    have to interview your kids and tell them about the child pornography we found
    on the computers in your home.

[70]

For most of the second interview, after he had spoken to duty counsel, the
    appellant was uncommunicative. His only inculpatory statement was made after D.C.
    Lockwood again asked whether his family might have been involved:

Lockwood: [I]s there, is there any chance that anybody else in
    the house is involved?

The Appellant: Absolutely not.

[71]

Officer Lockwood already had a confession from the appellant. He had
    never suspected the appellants wife and the appellant had said that it was
    him, not his children. The officer was plainly using the appellants desire to
    shield his children from the details of the offence to extract more information
    from him. In this sense, there was also a causal nexus between the first and
    the second statements.

[72]

In my view, informing the appellant of his rights and providing access
    to duty counsel did not serve to remove the taint of the initial
Charter
infringement or to sever the nexus between the two statements. The presence of
    the officer who was responsible for that breach, and who had taken the first
    statement a few hours earlier, the reference to the earlier statement and the
    use of the same interview techniques created a situation in which both
    interviews can reasonably be described as all part of the same interrogation
    process.:
R. v. Lewis
, 2007 ONCA 349, 86 O.R. (3d) 46, at para. 32.

[73]

For these reasons, the second statement was obtained in a manner that
    infringed the appellants
Charter
rights.

C.

Should the evidence be
    excluded under s. 24(2)?

[74]

Section 24(2) of the
Charter
provides:

Where, in proceedings under subsection (1), a court
    concludes that evidence was obtained in a manner that infringed or denied any
    rights or freedoms guaranteed by this Charter, the evidence shall be excluded
    if it is established that, having regard to all the circumstances, the
    admission of it in the proceedings would bring the administration of justice
    into disrepute.

[75]

As matters transpired in the court below, it was not necessary for the
    trial judge to conduct a s. 24(2) analysis, because she found there was no
    violation of the appellants
Charter
rights. As I have found there was
    such a violation, it is necessary to do that analysis: see
R. v. Caputo
(1997), 114 C.C.C. (3d) 1 (Ont. C.A.), at p. 13.

[76]

The s. 24(2) analysis looks at the effect of admitting the evidence on
    public confidence in the administration of justice in the long term, having
    regard to: (1) the seriousness of the
Charter
-infringing state conduct;
    (2) the impact of the breach on the
Charter
-protected interests of the
    accused; and (3) societys interest in the adjudication of the case on the
    merits:
Grant
, at para. 71;
R. v. Harrison
, 2009 SCC 34, [2009]
    2 S.C.R. 494, at para. 2.

[77]

I turn now to these considerations.

(1)

The seriousness of the
Charter
-infringing
    state conduct

[78]

This stage of analysis requires that I situate the police conduct on a
    continuum of misconduct:
R. v. Blake
, 2010 ONCA 1, 251 C.C.C. (3d) 4,
    at para. 23;
R. v. Rocha
, 2012 ONCA 707, 112 O.R. (3d) 761, at para.
    31. In
Grant
, at para. 74, the Supreme Court spoke of a spectrum
    between inadvertent or minor
Charter
violations, on the one hand, and
    violations involving the wilful or reckless disregard for
Charter
rights, on the other. The more serious the infringement by the state
    authorities, the more likely it is to have a negative effect on the public
    confidence in the rule of law, and risk bringing the administration of justice
    into disrepute: at para. 74.

[79]

In my view, the
Charter
infringement in this case was serious
    and amounts to wilful disregard of the appellants
Charter
rights. The
    officer acknowledged that the appellant was a suspect from the outset and that
    he should have cautioned him. Instead, he pursued a tactical and focused
    interrogation. He ignored the appellants statement that he did not want to say
    anything and that he wanted to talk to people that could either help [him], or
    not help [him]. The officer clearly understood that the appellant wanted to speak
    to a lawyer. As Gillese J.A. observed in
Hamilton
, at para. 71, [t]he
    police obligation to hold off questioning detainees who have requested a
    consultation with counsel is firmly established law of long-standing. However,
    instead of holding off and allowing the appellant an opportunity to consult
    counsel, the officer persisted in his questioning. This wilful disregard of the
    appellants rights weighs heavily towards exclusion of the fruits of the
    interrogation.

(2)

The impact of the breach on
    the
Charter
-protected interests of the accused

[80]

The impact of the breach was serious. The appellant was detained and at
    the mercy of state actors:
R. v. Nguyen
, 2008 ONCA 49, 231 C.C.C.
    (3d) 541, at para. 21. Section 10(b) protects the detainees right to make an informed
    choice about whether to cooperate with the investigation by giving a statement:
R. v. Sinclair
, 2010 SCC 35, [2010] 2 S.C.R. 310, at paras. 24-28. The
    actions of the police deprived him of that right.

(3)

Societys interest in the
    adjudication on the merits

[81]

This inquiry asks whether the truth-seeking function of the criminal
    trial process is better served by the admission of the evidence or by its
    exclusion:
Grant
, at paras. 79-84. It considers both the negative
    effect of the admission of the evidence on the repute of the administration of
    justice, and the impact of a failure to admit the evidence. In
McGuffie
,
    this court observed, at para. 62, that the pull toward the inclusion of the
    evidence is particularly strong where the evidence is reliable and critical to
    the Crowns case. On the other hand, where the first and second inquiries make
    a strong case for exclusion, the third inquiry will seldom, if ever, tip the
    balance in favour of admissibility:
McGuffie
, at para. 63.

[82]

In this case, the evidence is reliable, but it is not critical to the
    Crowns case. The Crown has circumstantial evidence regarding the possession
    and use of the computers. This may be enough to proceed with the charges: see
    e.g.,
R. v. Taylor
, 2019 ONCJ 110;
R. v. Erskine
, 2017 ONSC 6782;
R. v. Villaroman
, 2016 SCC 33, [2016] 1 S.C.R. 1000.

(4)

Conclusion on s. 24(2)

[83]

The state conduct was willful and in disregard of the appellants
    asserted
Charter
rights. It had a serious impact on those rights and
    on his attempt to exercise them. While society has a strong interest in the
    adjudication of the charges on their merits, the exclusion of the evidence will
    not preclude the Crown from proceeding with the charges, if it chooses to do
    so, relying on forensic evidence obtained from the computers themselves. This
    is not a case in which the Crowns case will be gutted by the exclusion of the
    improperly-obtained evidence. It may be more challenging to prove, but it has
    not been suggested that it would be impossible.

[84]

For these reasons, the appellants statements should be excluded
    pursuant to s. 24(2).

D.

Voluntariness

[85]

As I have concluded that both statements resulted from breaches of s.
    10(b) and should be excluded pursuant to s. 24(2), it is unnecessary to
    consider the trial judges conclusions on voluntariness.

V.

CONCLUSION

[86]

For these reasons, I would allow the appeal, quash the appellants
    convictions, and order a new trial.

Released: GS   JAN 07 2020

G.R. Strathy C.J.O.

I agree. Doherty J.A.

I agree. M. Tulloch J.A.


